Exhibit 10.22

SECOND AMENDMENT TO SERVICE AGREEMENT

 

This Second Amendment to Service Agreement (this "Agreement"), effective March
20, 2017, (the "Effective Date"), is by and among, TRANSATLANTIC PETROLEUM LTD.,
a Bermuda exempted company, and its subsidiaries ("TransAtlantic") and
LONGFELLOW ENERGY, LP, a Texas limited partnership, VIKING DRILLING, LLC, a
Nevada limited liability company, RIATA MANAGEMENT, LLC, an Oklahoma limited
liability company, LONGFELLOW NEMAHA, LLC, a Texas limited liability company,
RED ROCK MINERALS, LP, a Delaware limited partnership, RED ROCK ADVISORS,
LLC,  a Texas limited liability company, PRODUCTION SOLUTIONS INTERNATIONAL
LIMITED, a Bermuda exempted company, and NEXLUBE OPERATING, LLC, a Delaware
limited liability company, and their subsidiaries (collectively, the "Riata
Entities").

 

RECITALS:

 

WHEREAS, TransAtlantic and the Riata Entities entered into that certain Service
Agreement dated effective May 1, 2008 (the “Service Agreement”);

 

WHEREAS, TransAtlantic and the Riata Entities entered into that certain
Amendment to Service Agreement, dated effective October 1, 2008;

 

WHEREAS, TransAtlantic and the Riata Entities wish to amend the Service
Agreement to remove Longe Energy Limited as a party, and to add Longfellow
Nemaha, LLC, Red Rock Minerals, LP, Production Solutions International Limited,
NexLube Operating, LLC and their subsidiaries as parties to the Service
Agreement and amend certain provisions of the Service Agreement; and

 

WHEREAS, the Riata Entities may provide certain services to TransAtlantic in
connection with TransAtlantic’s operations;

 

WHEREAS, TransAtlantic may provide certain services to the Riata Entities in
connection with the Riata Entities’ operations;

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the terms and conditions hereof, the parties
hereto (collectively, the “Parties” and each individually a “Party”) agree as
follows:

 

1. Longe Energy Limited, a Bermuda limited liability company, is hereby removed
as a Party to the Service Agreement.

 

2.Longfellow Nemaha, LLC, a Texas limited liability company, is hereby added as
a Party to the Service Agreement.

 

3.Red Rock Minerals, LP, a Delaware limited partnership, is hereby added as a
Party to the Service Agreement.

 

4.Red Rock Advisors, LLC, a Texas limited liability company, is hereby added as
a Party to the Service Agreement.

 

5.Production Solutions International Limited, a Bermuda exempted company, is
hereby added as a Party to the Service Agreement.

 

Second Amendment to Service Agreement

Page 1

 

--------------------------------------------------------------------------------

Exhibit 10.22

 

6.NexLube Operating, LLC, a Delaware limited liability company, is hereby added
as a Party to the Service Agreement.

 

7.Section 4.01 of the Service Agreement is hereby deleted in its entirety and
replaced with the following:

 

“4.01.Services to be Provided.  For purposes of this Article IV, “Oil and Gas
Services” shall mean:

 

 

a.

Evaluation and technical services as requested from time to time by either
Party;

 

 

b.

Lease maintenance services with respect to file maintenance, regulator matters,
and other related matters; and

 

 

c.

Such other services related to items (a) through (b) above as a Party shall
reasonably request and which the other Party has the ability to perform.”

 

8.Section 11.02 of the service agreement is hereby amended by deleting the
subsections (a) and (b) and replacing them with the following:

 

 

a.

“If to the Riata Entities:

Riata Management, LLC

Attn: Michael Haynes

16803 North Dallas Parkway

Addison, TX  75001

972.590.9931 – Telephone

972.590.9931 – Facsimile

michael.haynes@riatacg.com”

 

 

b.

“If to TransAtlantic:

TransAtlantic Petroleum Corp.

Attn: Chad Burkhardt

16803 North Dallas Parkway

Addison, TX  75001

214.265.4705 – Telephone

214.265.4705 – Facsimile

chad.burkhardt@tapcor.com”

 

9. Except as modified and amended hereby, the Parties acknowledge and agree that
the Service Agreement remains in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date Effective Date hereof.

 

 

 

 

[Signature Pages to Follow]

 




 

Second Amendment to Service Agreement

Page 2

 

--------------------------------------------------------------------------------

Exhibit 10.22

TransAtlantic:

 

TransAtlantic Petroleum Ltd..

A Bermuda exempted company

 

 

By: /s/ Chad D. Burkhardt

 

Name: Chad D. Burkhardt

 

Its:  Vice President, General Counsel & Corporate Secretary

 

Riata Entities:

 

Longfellow Energy, LP

  A Texas limited partnership

     By: Deut 8, LLC, Its General Partner

 

 

By: /s/ N. Malone Mitchell, 3rd

N. Malone Mitchell, 3rd, Manager

 

 

Viking Drilling, LLC

  A Nevada limited liability company

 

 

By: /s/ N. Malone Mitchell, 3rd

N. Malone Mitchell, 3rd, Manager

 

 

Riata Management, LLC

  An Oklahoma limited liability company

 

 

By: /s/ N. Malone Mitchell, 3rd

N. Malone Mitchell, 3rd, Manager

 

 

Longfellow Nemaha, LLC

  A Texas limited liability company

 

 

 

By: /s/ N. Malone Mitchell, 3rd

N. Malone Mitchell, 3rd, Manager

 

 






 

Second Amendment to Service Agreement

Page 3

 

--------------------------------------------------------------------------------

Exhibit 10.22

Red Rock Minerals, LP

A Delaware limited partnership

       By:  Red Rock GP, LP

            Its:  General Partner

                 By:  Red Rock UGP, LLC

                      Its:  General Partner

                          By:  Stack Play Minerals Management, LLC

                               Its:  Manager

 

 

 

By: /s/ Noah M. Mitchell, 4th

Noah M. Mitchell, 4th, Manager

 

 

Red Rock Advisors, LLC

A Texas limited liability company

     By:  Stack Play Minerals Management, LLC

          Its:  Manager

 

 

By: /s/ Noah M. Mitchell, 4th

               Noah M. Mitchell, 4th, Manager

 

 

Production Solutions International Limited

  A Bermuda exempted company

 

 

By: /s/ N. Malone Mitchell, 3rd

N. Malone Mitchell, 3rd, Director

 

 

NexLube Operating, LLC

A Delaware limited liability company

     By:  NexLube Management, LLC

          Its:  Manager

          

 

 

By: /s/ N. Malone Mitchell, 3rd

N. Malone Mitchell, 3rd, Manager

 

 

 

Second Amendment to Service Agreement

Page 4

 